The opinion of the court was delivered by
Gaeeison, J.
This indictment charges an offence under chapter 194 of the laws of 1899.
The criticism that the “southwest line” was not as a matter of law established by the act of April 3d, 1893, is without force, admitting it to be true. Both the appellation and the statutory reference follow the words “commonly known as” and form no part of the charge of the bill which in brief is for dredging out of season north of the line running direct from one designated point in the Delaware bay to another. What the facts may be we, of course, do not know, but it is as matter of fact and not as matter of law that the line in question is described and designated.
In his printed argument the prosecutor of this writ has attacked the legislation upon which this indictment is based as being unconstitutional. It seems to be constitutional.
The motion to quash is refused; the indictment may be remitted to the Cumberland sessions for trial.